Citation Nr: 1408878	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-36 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for valvular heart disease. 

2.  Entitlement to service connection for valvular heart disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1966 to February 1970, and March 1972 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has reviewed the Veteran's electronic (Virtual VA) file and the Veterans Benefits Management System (VBMS), in addition to his physical claims file.  There are no additional records in VBMS, and the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  In an unappealed November 2005 rating decision, the RO denied a claim of entitlement to service connection for valvular heart disease.  

2.  The evidence received since the November 2005 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered, and raises a reasonable possibility of substantiating the claim.  

3.  There is no clear and unmistakable evidence that the Veteran's valvular heart condition pre-existed service; it is shown to have begun in service, and is at least as likely as not related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a heart condition.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).  
2.  Valvular heart disease was incurred in service.  38 U.S.C.A. §§1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened and granted Veteran's claim of entitlement to service connection for valvular heart disease.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  

In a November 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for valvular heart disease.  The Veteran was notified of the decision and of his appellate rights;, he did not submit an appeal. There was no evidence pertaining to the claim that was received within one year of the issuance of that decision. Therefore, the November 2005 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

In February 2008, the Veteran filed to reopen the claim for service connection for a heart condition. The RO reopened that claim in the October 2008 rating decision. The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).   

To reopen a previously denied claim, there must be new and material evidence.  New and material evidence is evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

At the time of the November 2005 rating decision, the evidence of record, including the Veteran's service treatment records, showed that he had made no complaint of cardiac symptoms and received no treatment for a cardiac condition while in service.  The evidence received since the November 2005 rating decision includes a several private medical opinions and a March 2009 VA medical opinion concluding that the Veteran most likely had aortic valve stenosis and aortic valve disease during his service.  Thus, the Board concludes that new and material evidence has been presented to reopen the previously denied claim.  

The Veteran contends that, although his valvular heart disease did not clearly manifest until approximately two years after service, that this condition had its onset in-service.  To support that contention, he filed a medical opinion from his private cardiologist.  Dr. J.V. reviewed the Veteran's 1982 diagnosis for an aortic insufficiency and an ascending aortic aneurysm.  He reported that, "there is no question that this type of disease doesn't happen overnight and I am certain that it was present when he was in the service."  Dr. M.A., a second private cardiologist, concurred; "the patient most likely had aortic valve stenosis and aortic valve disease during his service."  Dr. T.M., a third private cardiologist, noted the Veteran's 1985 aortic valve replacement; and offered that it was "quite possible that he had early manifestations of this aneurysm while he was still in the service."

Service connection may be granted for disability resulting from a particular disease or injury incurred coincident with active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Every Veteran is presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects or disabilities noted at the time of the examination, acceptance and enrollment, or where there is clear and unmistakable evidence that a disease or injury both existed prior to service and was not aggravated therein.  38 U.S.C.A. § 1111.  In determining whether a particular condition is "noted" on entry, the Board's analysis is limited to whether the condition was recorded in the enlistment examination report.  38 C.F.R. § 3.304(b).  

A March 2009 VA examiner agreed that chronic aortic regurgitation may be present without symptoms for a very long time, even decades.  The examiner concluded that it is at least as likely as not that an asymptomatic and subclinical aortic condition was present during the Veteran's service but also stated that it was at least as likely as not that this asymptomatic period began prior to the Veteran's service.

The Veteran Affairs s August 1965 entrance examination listed a normal heart and showed no notation for a valvular heart abnormality.  Therefore, the presumption of soundness attaches.  The VA examiner's opinion does not meet the higher standard of clear and unmistakable evidence that a disease or injury both existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111

Here, the record shows that the Veteran has current diagnoses for valvular heart disorders beginning in 1982 to present. While the Veteran's service treatment records do not document any complaints, treatment, or diagnosis of a heart disorder, such as an aortic aneurysm or other valvular heart disorder; the medical opinions of record all concur that the Veteran's valvular abnormality must have had its onset many years prior to the initial 1982 diagnosis and as likely as not during service.

Resolving doubt in the Veteran's favor, the Board finds that the Veteran's valvular heart disorder is related to his active service.  


ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for a valvular heart condition is granted.

Service connection for a valvular heart condition is granted, subject to the provisions governing the award of monetary benefits. 



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


